           Case 1:18-cv-05912-JGK Document 39 Filed 08/01/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
GINA WILLIAMS,                                                 Civ. No. 18-5912 (JGK)
                                    Plaintiff,
                  - against -                                  MOTION TO WITHDRAW
                                                               AS COUNSEL
NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, and
THELMA WATKINS,

                                    Defendants.
------------------------------------------------------------

         NABIHA RAHMAN, the attorney of record for Defendants New York City Housing

Authority (“NYCHA”), Carolyn Jasper, Cesar Gonzalez, Matthew Hoffman, Rodney Davis, and

Thelma Watkins respectfully requests permission to withdraw as counsel of record from the above-

referenced case. Pursuant to Local Rule 1.4, the undersigned also submits a declaration in support

of this motion stating that my affiliation with NYCHA will end as of August 2, 2019. NYCHA’s

Law Department will continue its representation of Defendants in this matter.

         WHEREFORE, Nabiha Rahman respectfully requests the Court enter an Order withdrawing

her as attorney of record in this matter.

Dated: New York, New York
       August 1, 2019
        Case 1:18-cv-05912-JGK Document 39 Filed 08/01/19 Page 2 of 2




                                                  KELLY D. MacNEAL
                                                  EVP for Legal Affairs and General Counsel
                                                  New York City Housing Authority
                                                  Attorney for Defendants
                                                  250 Broadway, 9th Floor
                                                  New York, New York 10007
                                                  Tel. No. (212) 776-5043
                                                  Fax No. (212) 776-5404
                                                  nabiha.rahman@nycha.nyc.gov

                                                  By:       /s/ Nabiha Rahman
                                                            Nabiha Rahman


TO:   Gina Williams (via Electronic and First-Class Mail)
      146-17 182nd Street
      Springfield Gardens, NY 11413
      (347) 886-7802
      ginawms@verizon.net
      Plaintiff Pro Se




                                              2
